UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (AMENDMENT NO. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 16, 2013 WHERE FOOD COMES FROM, INC. (Exact Name of Registrant as Specified in its Charter) Colorado (State or Other Jurisdiction of Incorporation) 333-133624 (Commission File Number) 43-1802805 (I.R.S. Employer Identification No.) 221 Wilcox, Suite A Castle Rock, Colorado (Address of Principal Executive Offices) (Zip Code) (303)895-3002 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item2.01 Completion of Acquisition On September 19, 2013, Where Food Comes From, Inc. (“WFCF” or the “Company”) filed with the Securities and Exchange Commission (the “SEC”) a Current Report on Form 8-K (the “Initial 8-K”) to report, among other things, the signing of an Asset Purchase Exchange Agreement (the “Purchase Agreement”), dated September 16, 2013, which was entered into by and among WFCF, Validus Verification Services LLC (the “Buyer” or “Validus”), Praedium Ventures, LLC, formerly Validus Ventures LLC, (the “Seller”), and each of the members of the Seller (“Seller Members”). This Form 8-K/A amends and supplements the Initial 8-K and is being filed to provide the audited financial statements of Validus for the years ended December 31, 2012 and 2011, the unaudited interim period financial statements as of and for the six months ended June 30, 2013 and 2012, and the unaudited pro forma condensed consolidated financial information of the Company described in Item 9.01 below which were not previously filed with the Initial 8-K, and are permitted to be filed by amendment no later than 71 calendar days after the Initial 8-K was required to be filed with the SEC. Item9.01 Exhibits (a)Financial Statements of Business Acquired. The following audited financial statements of the Seller are filed as Exhibit 99.1 to this Form 8-K/A and are incorporated herein by reference: · Report of Independent Auditors, · Balance Sheets as of December 31, 2012 and 2011, · Statements of Income and Members’ Equity for the years ended December 31, 2012 and 2011, · Statements of Cash Flows for the years ended December 31, 2012 and 2011, · Notes to Financial Statements The unaudited interim period condensed financial statements as of and for the six months ended June 30, 2013 and 2012 are filed as exhibit 99.2 (b)Pro Forma Financial Information The following unaudited pro forma condensed consolidated financial information of the Company is filed as Exhibit 99.3 to this Form 8-K/A and is incorporated herein by reference: · Unaudited pro forma condensed consolidated balance sheet as of June 30, 2013 · Unaudited pro forma condensed consolidated statements of operations for the six months ended June 30, 2013 and for the year ended December 31, 2012 · Notes to unaudited pro forma condensed consolidated financial statements. (d) Exhibits Exhibit Description Audited financial statements of the Seller as of and for the year ended December 31, 2012 and 2011 and Report of Independent Auditors; Unaudited interim condensed financial statements as of and for the six months ended June 30, 2013 and 2012. Unaudited pro forma condensed consolidated financial information of Where Food Comes From, Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WHERE FOOD COMES FROM, INC. (Registrant) By: /s/ Lisa Fischer Date: November 25, 2013 Lisa Fischer Chief Financial Officer 3 VALIDUS VENTURES, LLC Audited Financial Statements For the Years Ended December 31, 2012 and 2011 TABLE OF CONTENTS Page Report of independent auditor 1 - 2 Financial statements Balance sheets 3 Statements of income and members' equity 4 Statements of cash flows 5 Notes to financial statements 6 - 9 Report of Independent Auditor To the Members Validus Ventures, LLC Urbandale, Iowa Report on the Financial Statements We have audited the accompanying financial statements of Validus Ventures, LLC, which comprise the balance sheets as of December 31, 2012 and 2011, and the related statements of income, changes in members' equity, and cash flows for the years then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. - 1 - Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Validus Ventures, LLC as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Des Moines, Iowa March 12, 2013 - 2 - ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable - trade Work in progress Deposits Prepaid expenses Total current assets Property and equipment Equipment net of accumulated depreciation Total assets $ $ LIABILITIES AND MEMBERS' EQUITY Current liabilities Checks issued in excess of bank balance $ $ Accounts payable - trade Accrued liabilities Customer deposits — Membership unit options payable — Total current liabilities Total liabilities Members' equity Total liabilities and members' equity $ $ See accompanying notes to financial statements. - 3 - Operating revenue Assessments/audits $ $ Planning Consulting Cost of services Labor Travel Contractor fees Contractor travel Other expense Gross margin Operating expenses Administrative LLC unit compensation expense - Facilities Legal fees Marketing Program development Other income (expense) Miscellaneous income Miscellaneous expense ) ) Interest income 52 Interest expense — ) ) Net income (loss) ) Members' equity - beginning of year Paid in capital — Exercise of membership unit options — Redemptions — ) Distributions ) — Members' equity - end of year $ $ See accompanying notes to financial statements. - 4 - Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operations: Depreciation (Increase) decrease in: Accounts receivable Work in process ) ) Prepaid expenses ) Increase (decrease) in: Checks issued in excess of bank balance ) Accounts payable ) Accrued liabilities ) ) Customer deposits — Membership units options payable — Net cash provided by operating activities Cash flows from investing activities Purchase of property and equipment ) ) Net cash used by financing activities ) ) Cash flows from financing activities Paid in capital — Redemption of units by members — ) Capital distributions ) — Payments on long-term debt — ) Net cash used by financing activities ) ) Net decrease in cash ) ) Cash - beginning of year Cash - end of year $ $ Other disclosures: Cash paid for interest $
